Citation Nr: 1232969	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).

2.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome.

3.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD), from September 9, 1992, through September 6, 2001.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from September 7, 2001, through August 11, 2002.

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), as of August 12, 2002.

6.  Entitlement to a disability rating in excess of 20 percent for chronic prostatitis, from January 26, 2006, to March 7, 2012.

7.  Entitlement to a disability rating in excess of 40 percent for  chronic prostatitis, as of March 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to January 1964 and from January 1991 to May 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from October 2001, March 2004 and august 2007 rating decisions of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2001, the RO granted service connection for irritable bowel syndrome and chronic fatigue syndrome, effective September 9, 1992.  The RO assigned an initial disability rating of 10 percent for the Veteran's chronic fatigue syndrome and an initial disability rating of 30 percent for the Veteran's irritable bowel syndrome.  In September 2003, the RO continued the aforementioned disability ratings assigned to the Veteran's service-connected irritable bowel syndrome and chronic fatigue syndrome.

In March 2004, the RO denied service connection for PTSD.  The RO revisited the matter in January 2006 and determined that service connection for PTSD with depression.  An initial noncompensable evaluation was assigned, effective September 9, 1992.  As of September 7, 2001, an initial disability rating of 30 percent was assigned for the Veteran's PTSD.  Effective August 12, 2002, an initial disability rating of 50 percent was assigned for the Veteran's PTSD.

In August 2007, the RO held that the Veteran's service-connected chronic prostatitis warranted an increased disability rating of 20 percent, effective January 26, 2006.  The RO revisited the matter in October 2009 and continued the 20 percent rating for the Veteran's service-connected chronic prostatitis.  In April 2012, the RO awarded a 40 percent disability rating for the Veteran's service-connected chronic prostatitis, effective March 8, 2012

The issues of entitlement to increased disability ratings for chronic fatigue syndrome and PTSD being remanded are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's irritable bowel syndrome has been manifested by is diarrhea and occasional constipation, without weight loss, hematemesis, melena, anemia, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, extensive leakage and/or fairly frequent involuntary bowel movements; or moderately severe impairment of health due to a combination of symptoms.

2.  Throughout the pendency of this appeal, the Veteran's prostatitis has been manifested by a daytime voiding interval of every hour; he does not have voiding dysfunction requiring the use of an appliance and does not require the wearing of absorbent materials that must be changed more than 4 times a day. 



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for irritable bowel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Codes (DC) 7305, 7319, 7332, 7346 (2011).

2.  From January 26, 2006, to March 7, 2012, the criteria for a disability rating of 40 percent, but no higher, for chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7512, 7527, 7529 (2011).

3.  Throughout the pendency of this appeal, the criteria for a disability rating in excess of 40 percent for  chronic prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7512, 7527, 7529 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The rating of the same disability under various diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate disability rating for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 



Irritable Bowel Syndrome

The Veteran alleges entitlement to an increased disability rating for his service-connected irritable bowel syndrome, which has been assigned an initial disability rating of 30 percent under Diagnostic Code 7319.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 38 C.F.R. § 4.114, Diagnostic Code 7319. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114. 

Under Diagnostic Code 7332, which covers impairment of sphincter control for the rectum and anus, a 60 percent rating is contemplated in cases where there is extensive leakage and fairly frequent involuntary bowel movements. 38 C.F.R. § 4.114, Diagnostic Code 7319. 

Under Diagnostic Code 7346, a 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is evaluated as 40 percent disabling.  Moderate duodenal ulcer, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  Mild impairment, with recurring symptoms once or twice yearly warrants a 10 percent disability evaluation. 38 C.F.R. § 4.114, Code 7305.

The Veteran's claim for service connection was received on September 9, 1992.  The Veteran submitted that he had been experiencing unexplained symptoms since his period of service, which included fevers, aching teeth, fatigue, sore joints and muscles, diarrhea, heart palpitations, anxiety, depression and multiple awakenings.

VA treatment records, dated in August 1994, demonstrate complaints that included chronic diarrhea, general fatigue and recurrent flu-like symptoms.  The Veteran indicated that he was experiencing recurrent diarrhea with loose to watery stools, once a day.  He reported that he was experiencing diarrhea 90% of the time.  

A September 1996 neurological consultation noted that the Veteran began experienced symptoms since his return from Desert Storm.  He reported problems that included diarrhea. 

In May 1999, the Veteran reported that he had experienced recurrent diarrhea since his return from Saudi Arabia, which consisted of three to four loose stools in the morning for the first year or so and more recently two to three loose stools.  There was no bleeding.  

A February 2000 colonoscopy report indicated that there was a slight increase in the mononuclear inflammatory cells in the lamina propria, but no significant pathology.  

In October 2001, the Veteran underwent a VA Gulf War Guidelines Examination.  The Veteran presented with a history of intermittent diarrhea that consisted of intermittent watery stools and periodic frequent bowel movements, which were not related to dietary intake.  He was not taking any medications specifically for his bowel movements.  He denied any history of blood in his stools or history of malignancy.  

In May 2002, the Veteran's gastroenterologist reported that the Veteran experienced various difficulties with his digestive system while on active duty in the Persian Gulf.  Upon his return, the Veteran also experienced frequent loose stools and generalized abdominal discomfort.  Over time, the loose stools had subsided completely, though they still occurred from time to time.  The Veteran also experienced heartburn, but he had learned to control it through diet.  In the past two to three months, the Veteran had experienced a sensation of a lump in the back of his throat.  The Veteran's gastroenterologist's impression was that he had irritable bowel syndrome and he had globus.  It seemed reasonable to speculate that the Veteran was experiencing  atypical manifestation of gastroesophageal reflux, with chocking sensation, and the globus representing an increase in the tone of his upper esophageal sphincter.  In July 2002, the Veteran's gastroenterologist indicated that the Veteran was experiencing gastroesophageal reflux, which had been the immediate trigger for the globus, the underlying cause was irritable bowel syndrome.  

In January 2004, the Veteran underwent a VA Gulf War Guidelines examination.  As to his irritable bowel syndrome, the Veteran indicated that he experienced intermittent diarrhea and abdominal cramping, two to three times a week.  He had zero to two to three stools a day.  He denied the presence of any blood or mucus.  

In December 2005, the Veteran's private gastroenterologist submitted that he reported with feeling a sensation of something being present in the back of his throat when he tried to swallow and also in between swallowing.  This appeared to  be associated with a feeling of nausea and discomfort that spread up from the Veteran's epigastric region.  The Veteran also had some pain in both his right and left lower quadrants.  He had noticed a change in his bowels so that sometimes he had to push and sometime he had some urgency.  He had not noticed any bleeding or mucus.  He indicated that he appeared to be passing more flatus than he was used to.  He did not feel bloated nor was he losing any weight.  The impression was that the Veteran had again developed symptoms of irritable bowel syndrome, with dyspepsia and possibly gastroesophageal reflux.

An upper GI air contrast taken in January 2006 demonstrated a very small sliding hiatal hernia and gastroesophageal reflux.

In October 2010, the Veteran underwent a VA examination.  The Veteran reported a history of diarrhea with frequent small volume stools with urgency.  His current treatment regime involved Imodium AD stool softeners.  There was no history of intestinal neoplasm, nausea, vomiting, fistula, intestinal pain, or ulcerative colitis.  He experienced constipation on a monthly basis and diarrhea on a weekly basis.  Other symptoms included flatulence and fatigue.  There were no episodes of abdominal colic, vomiting and nausea, and abdominal distention, consistent with partial bowel obstruction.  The examiner related that when the Veteran first returned from Desert Storm in the early 1990's he was experiencing multiple daily symptoms of bowel movements.  There was no significant weight loss or malnutrition.  There were no signs of anemia, fistula, abdominal mass or abdominal tenderness.  The abdomen was distended, with no masses, hepatosplenomegaly, rebound or guarding.  Bowel sounds were normal.  The Veteran was diagnosed as having an irritable colon with significant effects on his occupational activities.  The examiner related that the Veteran's need to use the bathroom would interfere with his ability to complete his tasks as a nuclear maintenance mechanic and he would have to take his protective gear off to use the bathroom frequently.  As to the effects on usual daily activities, it had a moderate effect on recreation and traveling but no effect on chores, shopping, exercise, sports, feeding, bathing, dressing, toileting or grooming.  

Initially, the Board notes that the Veteran is currently in receipt of the highest disability rating afforded under Diagnostic Code 7319 for irritable colon syndrome.  

Although the Veteran has also been diagnosed as having gastroesophageal reflux as related to his service-connected irritable bowel syndrome, the next available scheduler rating of 60 percent is not warranted under Diagnostic Code 7346 because the Veteran has not been shown to have material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 

A 40 percent evaluation under DC 7305, would also not be warranted as the Veteran has not been shown to have impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

A 60 percent evaluation, the next higher evaluation under Diagnostic Code 7332, is also not warranted as the Veteran has not been shown to have extensive leakage and/or fairly frequent involuntary bowel movements. 

In reaching the above determinations, the Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for an initial disability rating in excess of 30 percent for irritable bowel syndrome. See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Chronic Prostatitis

The Veteran contends that his service-connected prostate disability is more severely disabling than currently rated.  The Veteran's chronic prostatitis has been rated as 20 percent disabling as of January 26, 2006, through March 7, 2012.  Effective March 8, 2012, the RO has rated the Veteran's chronic prostatitis as 40 percent disabling.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. See 38 C.F.R. § 4.115a. 

Prostate gland injuries, infections, hypertrophy and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  As noted above, the Veteran's predominant complaint is that he experiences severe voiding dysfunction. The medical evidence supports this contention.  

Under 38 C.F.R. § 4.115a (2011), voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding. 

For obstructed voiding, the criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months. A maximum 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

A 20 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times nightly. 

Urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent evaluation.  Recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than twice yearly), and/or requiring continuous intensive management warrants a 30 percent rating. 38 C.F.R. § 4.115a.

A March 2006 pelvis contrast demonstrated an enlarged prostate gland with asymmetry of the seminal vesicles.  There was also a deformity of the bladder secondary to prostatic enlargement.  There was no adenopathy.  Ureters were unremarkable.  

Upon VA examination dated in June 2006, the Veteran reported a history of elevated PSAs, with repeated negative biopsies, and chronic prostatitis.  The examiner noted that the Veteran had chronic prostatitis by history.

VA urology treatment notes dated in June 2006 indicate that the Veteran's voiding symptoms included a slow stream, urgency, and dysuria.  He also had urinary frequency every hour and nocturia twice a night.  The Veteran denied any hesitancy, stranguria, incontinence, gross hematuria or sensation of incomplete bladder emptying.  

In July 2006, the Veteran's private urologist submitted that he had been treating the Veteran since 1997 for urologic problems.  As to the Veteran's voiding symptoms, he was experiencing intermittent dysuria, which had been pretty much steady for the last five years.  Nothing appeared to bring it on, or improve or worsen it.  The Veteran had undergone a full work-up including cystoscopies, which had been negative.  The etiology of the intermittent dysuria was unclear.  In addition to the dysuria, the Veteran also had elevated PSA's.  Multiple biopsies had not shown carcinoma.

In December 2008, the Veteran reported that his prostate symptoms were severely interfering with his lifestyle.  He requested a condom catheter because he could not leave the house without going to the bathroom frequently.  

In March 2009, it was noted that the Veteran had significant urinary symptoms, with a bother of 2, but that he was not on maximal medical therapy yet.  The Veteran preferred to address his erectile dysfunction first.

In February 2010, a VA urology consultation noted that the Veteran's nocturia was less and it was down to two to three times a night, which was half of what it was before.  The Veteran had some ability to control his urine and could delay voiding a bit better than before; however, his urge was still strong.  A bladder scan conducted earlier that month had been normal.  The impression was that post-operative  voiding symptoms were common.  His bladder was slowly improving, but the results were not what he had hoped for.  The bladder would likely recover fine on its own, overtime, but the process could be sped up by adding an anticholinergic.  

In March 2012, the Veteran underwent an additional VA examination.  The examiner noted that the Veteran had undergone a total of seven transurethral ultrasound biopsies for symptoms and elevated PSAs.  Pathology confirmed chronic prostatitis on biopsy in 2000.  The Veteran continued to have urinary frequency and nocturia several times a night.  The Veteran was four years status post TURP procedure for chronic prostatitis causing outlet obstruction.  The Veteran enjoyed increased flow/strength of flow and decreased the outlet obstruction; however, hesitance and urinary frequency continued and he also suffered from mild leakage status post TURP procedure.  The Veteran indicated that he chose not to wear absorbent material so as to avoid dependence on absorbent padding and relaxation of micturition that he believed would lead to worsening leakage.  He underwent 3-piece inflatable penile prosthesis implantation in April 2009 for his erectile dysfunction.  The Veteran's treatment plan included taking daily medication.  The Veteran had not had an orchiectomy.  His voiding dysfunction resulted in urine leakage but did not require the wearing of absorbent material or use of an appliance.  His voiding dysfunction did cause increased urinary frequency.  His daytime voiding interval was less than 1 hour and his nighttime awakening to void for 5 or more times a night.  The voiding dysfunction caused signs or symptoms of obstructed voiding, as in hesitancy.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran's erectile dysfunction was characterized as psychogenic in origin.  He did not have any benign or malignant neoplasms or metastases related to his prostatitis.  The examiner noted that the Veteran's condition had worsened since his June 2006 VA examination because he was now experiencing hesitancy, mild urinary leakage, and increased urinary frequency.  

Upon review of the aforementioned evidence, the Board finds that the Veteran's chronic prostatitis warrants a disability rating of 40 percent throughout the pendency of this appeal.  A VA urology treatment note dated in June 2006 indicated that the Veteran experienced urinary frequency every hour.  Therefore, the Board finds that the Veteran's daytime voiding interval warrants an increased disability rating of 40 percent rating from January 26, 2006, to March 7, 2012, and throughout the pendency of this appeal.  The Board has resolved all reasonable doubt in favor of the Veteran in reaching this determination. 38 U.S.C.A. § 5107(b).

Throughout the pendency of this appeal, a disability in excess of 40 percent for the Veteran's service-connected chronic prostatitis is not warranted.  The currently assigned 40 percent rating is the maximum schedular rating for urinary frequency, and is higher than the maximum given for a urinary tract infection or obstructed voiding.  In order to warrant a disability rating in excess of 40 percent, there would need to be evidence of a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that needed to be changed more than 4 times a day to warrant the grant of a rating in excess of 40 percent.  However, the Veteran noted on examinations in March 2012 that he did not wear any absorbent material even though he did experience mild leakage.  He also did not require the use of an appliance.  Consequently, at no point during this appeal, does the Veteran's chronic prostatitis warrant a disability rating in excess of 40 percent.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected irritable bowel syndrome and chronic prostatitis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an initial disability rating in excess of 30 percent for irritable bowel syndrome arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to the Veteran's claim for increased disability ratings for chronic prostatitis, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in June 2006 that provided information as to what evidence was required to substantiate the claim for an increased rating for chronic prostatitis and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a December 2006 communication, wherein the letter also explained what type of information and evidence was needed to establish a disability rating and effective date.   Additionally, the claim was thereafter readjudicated in October 2008.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, SSA records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial disability rating in excess of 30 percent for irritable bowel syndrome is denied.

From January 26, 2006, to March 7, 2012, a disability rating of 40 percent, but higher is granted.

Throughout the pendency of this appeal, a disability rating in excess of 40 percent for chronic prostatitis is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims for increased disability ratings for chronic fatigue syndrome and PTSD.

As to the Veteran's claim for an initial disability rating in excess of 10 percent for chronic fatigue syndrome, the Board finds the objective evidence of record is inadequate for rating purposes.  The evidence of record primarily consists of the Veteran's allegations and VA treatment records.  In this regard, VA treatment records dated in August 1994 demonstrate complaints that include general fatigue and recurrent flu-like symptoms.  The Veteran indicated that he felt generally fatigued.  Once a month, he also experienced flu-like symptoms with aching all over his body that lasted one to three days.  The Veteran was diagnosed as having Gulf War Syndrome.  A September 1996 neurological consultation indicates that the Veteran began experiencing symptoms since his return from Desert Storm.  He reported tiredness during the day with an urge to sleep.  He often felt extremely tired when he came home from work.  For no apparent reason he has good days and bad days.  The examiner's assessment was the Veteran presented with tiredness, by which he meant actual sleepiness rather than fatigue.  The Veteran was able to exercise vigorously and had more difficulty when he was sitting or driving.  In May 1999, the Veteran reported that he suffered from chronic fatigue, but not severe enough to cause him to lose time at his job as a maintenance supervisor.  In July 2000, a VA treatment report indicated that the Veteran's history revealed diagnoses of colonic polyposis, irritable bowel syndrome, symptoms of chronic fatigue causing him to lose six to seven days per year from work and arthralgia.  

Despite the aforementioned complaints and diagnosis of chronic fatigue syndrome, the Veteran has not been afforded a VA examination to ascertain the current severity of his disability in relation to the specific rating criteria of Diagnostic Code 6354.  Accordingly, the matter must be remanded to schedule the Veteran for a VA examination.

In this regard, the Board notes that the Veteran is currently receiving a 100 percent disability evaluation (TDIU) and may wish to withdraw this claim (in writing) in consultation with his representative. 

The Board also finds that additional development is necessary with regards to the Veteran's claim for increased disability evaluations for his service-connected PTSD.  The Veteran's PTSD has been assigned an initial noncompensable evaluation from September 9, 1992, through September 6, 2001.  From September 7, 2001, through August 11, 2002, his PTSD has been rated as 30 percent disabling.  As of August 12, 2002, the Veteran's PTSD has been rated as 50 percent disabling.

A review of the record does not reveal that the Veteran received any psychiatric treatment from September 9, 1992, through September 6, 2001.  A review of periodic evaluations by Army National Guard throughout that time period consistently document psychiatric evaluations as normal.  The Veteran, however, has submitted in August 2012 that he received psychiatric treatment continuously from 1992.  Moreover, he has also submitted two statements form VA treatment providers stating that it was possible that his symptoms of PTSD were more debilitating in 1992 than they were when he was assigned a 50 percent disability rating in 2002.  The Board finds that a remand is necessary to secure any outstanding records and for review of the additional medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment for PTSD, from 1992 to 2002.  The Veteran himself should submit these records to the RO/AMC in order to expedite this case.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his chronic fatigue syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner in conjunction with the examination. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's chronic fatigue syndrome under the rating criteria.  The examiner should comment on whether the Veteran's CFS is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with CFS.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  If possible, the claims folder, including this remand, should be sent to the December 2010 examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

As to any period prior to August 12, 2002, the examiner should indicate all symptomatology associated with the Veteran's PTSD and associated psychiatric disabilities, and provide a Global Assessment of Functioning score.  The examiner should address whether the June 2012 and July 2012 statements from VA treatment providers are consistent with the objective evidence of record.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner from December 2010 is not available, the case should be returned to the Board. 

4.  After the above development is completed, readjudicate the claims on appeal. If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


